DETAILED ACTION
This action is made in response to the remarks/amendments filed on March 14, 2022.  This action is made final
The present application claims priority to application 13/843,327.
Claims 17-25 are pending.  Claims 1-16 have been cancelled by preliminary amendment filed on January 20, 2019.  Claims 23-25 are newly added. Claims 17 and 25 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed March 14, 2021 have been fully considered but are not persuasive.
Applicant argues the previous cited references fails to teach “a webpage of website displayed on the visitor console” and a “three-dimensional graphical representation of the website” is displayed to a “user console”. Applicant specifically argues the “webpage of a website” and the “three-dimensional graphical representation of the website” each have different features that are displayed to different consoles. However, the examiner respectfully disagrees.
As a first matter, it is noted that while the claims recited a three-dimensional graphical representation of the website as having at least one computer generated character, the claims do not recite any so called “features” of the claimed webpage that is displayed on the visitor console. Nor do the claims or specification preclude a three-dimensional representation of the website being presented on both the visitor console and the user console. As such, contrary to Applicant’s assertions that the claim recite different features that are displayed to different consoles, the claims do not support such a narrow interpretation.
Furthermore, Akazawa teaches in at least Fig. 1 and [0040], [0042] teaches a plurality of client devices from which content can be tracked, monitored, and displayed, wherein activity performed by one user on one device can be displayed to another user on another device. Thus, having taught at least two distinct devices in which at least one is provided tracking program and monitors actions of a visitor navigating a webpage of a website and further teaches at least another device in which a three-dimensional graphical representation of the website is displayed, then it meets the claimed invention. Similarly, Hyndman teaches a plurality of devices from which user interaction with a website is monitored and three-dimensional representations of the website are displayed. Hyndman further teaches interaction with various website content can be updated and included in a 3D representation shown to a user (e.g., see [0055] of Hyndman). As such, the previous grounds of rejection are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akazawa et al. (USPPN: 2002/0113809; hereinafter Akazawa) in further view of Hyndman (USPPN: 2010/0169837; hereinafter Hyndman).
As to claim 17, Akazawa teaches A computer implemented method for monitoring websites, the method comprising an 4act of causing a data processor to execute instructions stored on a non-transitory memory 5such that upon execution (e.g., see Abstract), the data processor performs operations of:  
6providing tracking program code to a visitor console (e.g., see Figs. 3, 6, [0042], [0061] teaching a monitoring is provided to the client device);  
monitoring actions of a visitor using the visitor console (e.g., see Figs. 3, 7-9, [0057], [0062], [0063], [0064] teaching monitoring user action data of the client device)
7process action data from the visitor console, wherein the tracking program 8generates the action data based on a webpage of a website displayed on the visitor 9console (e.g., see Figs. 3, 7-9, [0057], [0062], [0063], [0064] teaching monitoring action data including user interaction with particular items of a URL (e.g., webpage of a website) displayed on the client device);  
10display a three dimensional graphical representation of the website to a user 11console (e.g., see Figs. 2, 10, [0022], [0040] wherein the website is displayed as a three-dimensional virtual world to a plurality of connected client devices). 
While Akazawa teaches monitoring user action data with respect to content of a URL, which is widely understood as being an address of a web page, should the recited portion not provide sufficient support, additionally cited Hyndman teaches action data based on a webpage of a website (e.g., see Abstract, Fig. 1, [0018], [0034], [0035], [0053]-[0055] teaching monitoring action data based on one of a plurality of pages of a website).  
Hyndman additionally teaches displaying display a three dimensional graphical representation of the website to a user 11console (e.g., see Figs. 2-6, [0006]-[0007] teaching a three dimensional graphical representation of the website is provided to a plurality of users).  Akazawa and Hyndman are in the same field of art of providing content in a virtual environment. Accordingly, it would have been obvious to modify Akazawa in view of Hyndman to display web content about particular products within the virtual environment to simulate real life environments to provide an interface for users that will enable online shopping and other types of interactions (e.g., see [0013] of Hyndman).
	While Akazawa teaches identifier information associated with a visitor (e.g., see [0035]-[0036], [0039] wherein the computer generated characters have an associated identifier information), Akazawa fails to teach display at least one identifier associated with the visitor adjacent to the at least one computer generated character. However, in the same field of endeavor of providing content in a virtual environment, Hyndman teaches display at least one identifier associated with the visitor adjacent to the at least one computer generated character (e.g., see Figs. 2-5, [0018], [0035], [0038], [0049] teaching displaying information associated with a virtual object, including visitors, adjacent to the computer generated virtual object).  According, it would have been obvious to modify Akazawa in view of Hyndman to enable content to be naturally associated with particular parts of the 3D content of the virtual environment (e.g., see [0018] of Hyndman).

	As to claim 20, the rejection of claim 17 is incorporated.  Akazawa-Hyndman further teach wherein the at least one identifier is a chat symbol to identify the visitor communicating with a user of the user console (e.g., see Fig. 2, [0041]-[0042] of Akazawa and Fig. 5, [0014] of Hyndman wherein the avatars include a chat interface indicating communication with another user).

As to claim 21, the rejection of claim 17 is incorporated.  Akazawa-Hyndman teach wherein the at least one identifier is displayed contacting the at least one computer generated character (e.g., see Figs. 3-5 wherein the identifier information is displayed touching (i.e., contacting) the computer generated object/character).


	Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akazawa and Hyndman, as applied above, and in further view of Reis (USPPN: 2012/0084156; hereinafter Reis)
As to claim 18, the rejection of claim 17 is incorporated (see claim objection above).  While Akazawa teaches maintaining a log of a user’s past purchases in their user ID, Akazawa fails to explicitly teach wherein the at least one identifier is a badge to identify the visitor as a returning customer who made a purchase in the past.
However, in the same field of endeavor of graphical user interfaces, Reis teaches the at least one identifier is a badge to identify the visitor as a returning customer who made a purchase in the past (e.g., see [0031] teaching a badge for indicating a frequent shopper).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Akazawa-Hyndman in view of Reis in order to easily identify desired users (e.g., see [0003]-[0004] of Reis).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akazawa and Hyndman, as applied above, and in further view of Hyndman (USPPN: 2010/0169795; hereinafter Hyndman ‘795)
As to claim 19, the rejection of claim 17 is incorporated.  While Hyndman teaches the virtual environment being used for shopping and displaying identifying information for displayed objects and avatars in the virtual environment, Akazawa-Hyndman fail to teach wherein the at least one identifier is a shopping cart to identify the visitor as a customer who has selected a product to purchase.
However, in the same field of endeavor of providing content in virtual environments, Hyndman ‘795 teaches wherein the at least one identifier is a shopping cart to identify the visitor as a customer who has selected a product to purchase (e.g., see [0042] wherein an avatar has a cart to indicate user selected items for purchase).  Accordingly, it would have been obvious to modify Akazawa-Hyndman in view of Hyndman ‘795 to provide for a virtual environment so that a user may purchase products through the infrastructure (e.g., see [0042] of Hyndman).

Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akazawa and Hyndman, as applied above, and in further view of Stefanic (WO 2009/00028; hereinafter Stefanic).
As to claim 22, the rejection of claim 17 is incorporated. While Akazawa and Hyndman both teach presenting computer generated characters in a three-dimensional representation and further teach tracking and monitoring user action data (see rejection above), Akazawa-Hyndman fail to explicitly teach wherein the at least one computer generated character interacts with the three-dimensional representation of the website based on the action data.
However, in the same field of endeavor of graphical user interfaces for displaying website interactions, wherein the at least one computer generated character interacts with the three-dimensional representation of the website based on the action data (e.g., see Figs. 4, 5b, 14:14-30, 15:31-33 wherein at least one avatar character is displayed within the three-dimensional representation based on metadata indicating the user is viewing the webpage (i.e., view action data)). Accordingly, it would have been obvious to modify the graphical representation of Akazawa-Hyndman with the avatar based on action data of Stefanic with a reasonable expectation of success. One would have been motivated to make such a modification to indicate a user presence in the virtual space when the user is accessing the website (e.g., see 14:21-25 of Stefanic).

As to claim 23, the rejection of claim 17 is incorporated. While Akazawa and Hyndman both teach presenting computer generated characters in a three-dimensional representation and further teach tracking and monitoring user action data (see rejection above), Akazawa-Hyndman fail to explicitly teach wherein the at least one computer generated character is displayed based on the action data.
However, in the same field of endeavor of graphical user interfaces for displaying website interactions, wherein at least one computer generated character is displayed based on the action data (e.g., see Figs. 4, 5b, 14:21-25, 15:31-33 teaching generating at least one avatar character representing the visitor within the three dimensional representation, wherein the avatar is displayed based on metadata indicating the user is viewing the webpage (i.e., view action data)). Accordingly, it would have been obvious to modify the graphical representation of Akazawa-Hyndman with the avatar based on action data of Stefanic with a reasonable expectation of success. One would have been motivated to make such a modification to indicate a user presence in the virtual space when the user is accessing the website (e.g., see 14:21-25 of Stefanic).

As to claim 24, the rejection of claim 23 is incorporated. Stefanic further teaches wherein the action data is view action data (e.g., see Figs. 4, 5b, 14:21-25, 15:31-33 teaching generating at least one avatar character representing the visitor within the three-dimensional representation, wherein the avatar is displayed based on metadata indicating the user is viewing the webpage (i.e., view action data)).


Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Leshem et al.  (USPPN: 2002/0147805; hereinafter Leshem) in further view of Stefanic (WO 2009/00028; hereinafter Stefanic).
As to claim 25, Leshem teaches A computer implemented method for monitoring websites, the method comprising an 4act of causing a data processor to execute instructions stored on a non-transitory memory 5such that upon execution (e.g., see Abstract), the data processor performs operations of:  
6providing tracking program code to a visitor console (e.g., see [0199]-[0201] teaching providing tracking tools to monitor a visitors actions on a website);  
monitoring actions of a visitor using the visitor console (e.g., see [0199]-[0201] wherein visitor actions are monitored) 
7process action data from the visitor console, wherein the tracking program 8generates the action data based on a webpage of a website displayed on the visitor 9console (e.g., see [0201], [022]-[0217] wherein action data from visitor actions on a website, displayed to an end visitor, are processed);;  
10display a [three dimensional] graphical representation of the website to a user 11console (e.g., see Title, Figs. 1, 19, [0201]-[0202] teaching displaying a graphical representation to a user, who is distinct from the visitor).
While Leshem teaches providing a graphical representation of a website representing visitor usage data, Lesham fails to teach the graphical representation being a three-dimensional graphical representation and display at least one computer generated character representing the visitor within the three dimensional graphical representation of the website, wherein the at least one computer generated character is displayed based on the view action data. 
However, in the same field of endeavor of graphical user interfaces for displaying website interactions, Stefanic teaches displaying website content as a three-dimensional graphical representation (e.g., see Figs. 3, 4, 5b wherein 2D website content is displayed as a three-dimensional graphical representation) and display at least one computer generated character representing the visitor within the three dimensional graphical representation of the website, wherein the at least one computer generated character is displayed based on the view action data (e.g., see Figs. 4, 5b, 14:21-25, 15:31-33 teaching generating at least one avatar character representing the visitor within the three dimensional representation, wherein the avatar is displayed based on metadata indicating the user is viewing the webpage (i.e., view action data)). Accordingly, it would have been obvious to modify the graphical representation of Leshem with the three-dimensional graphical representation of Stefanic with a reasonable expectation of success. One would have been motivated to make such a modification to provide for intuitive traversal of a collection of data.

Relevant Art Not Cited
	As a courtesy, below are references not cited but are related to Applicant’s invention.  Applicant is encouraged to review the references when considering future amendments.
Sundaresan et al. (USPPN: 2010/0005424) teaching a virtual environment for aiding a consumer’s interaction
Altberg et al. (USPPN: 2008/0263458) teaching real time communications in a virtual environment
Anisimov et al. (USPPN: 2010/0161540) teaching monitoring user interaction with a commerce site and proactively engaging in live communication


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179